1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      J.J.R.,                                    Case No. 5:18-cv-00393-DMG-SHK
12
13
      Plaintiff,                                 ORDER ACCEPTING FINDINGS
14                        v.                     AND RECOMMENDATION OF
                                                 UNITED STATES MAGISTRATE
15    NANCY A. BERRYHILL, Acting                 JUDGE
16    Commissioner of Social Security,
17                                  Defendant.

18
19
            Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Complaint,
20
     the Joint Stipulation, the relevant records on file, the Report and Recommendation
21
     (“R&R”) of the United States Magistrate Judge, and Defendant’s Objections to the
22
     R&R. Docket Filing Number 1 (“Doc. # 1”), Complaint; Doc. # 12, Certified
23
     Administrative Record; Doc. # 15, Joint Stipulation; Doc. # 19, R&R; Doc. # 21,
24
     Defendant’s Objections to R&R. The Court accepts the findings and
25
     recommendation of the Magistrate Judge.
26
     ///
27
     ///
28
 1         IT IS THEREFORE ORDERED that Judgment is entered REVERSING the
 2   final decision of the Commissioner of the Social Security Administration and
 3   REMANDING this case for further administrative proceedings.
 4
 5   DATED: August 26, 2019
 6
                                          DOLLY M. GEE
 7                                        United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
